        Case 6:20-cv-01012-ADA Document 30 Filed 07/20/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §      CIVIL NO:
vs.                                        §      WA:20-CV-01012-ADA
                                           §
TP-LINK TECHNOLOGY CO., LTD.               §

              ORDER RESETTING MARKMAN HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                       reset for
MARKMAN HEARING by Zoom
                     Zoom on Thursday, August 19, 2021 at 09:30 AM.

       IT                     20th day of July, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
